Citation Nr: 9917779	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability 
secondary to exposure to herbicide agents.

3.  Entitlement to an increased rating for residuals of a 
laceration of the left hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1970 to November 
1974.  This appeal arises from a May 1995 rating decision of 
the New York, New York Regional Office (RO) that denied 
entitlement to service connection for PTSD and a skin 
disorder secondary to exposure to herbicide agents, and 
denied entitlement to a compensable evaluation for the 
veteran's service connected residuals of a laceration of the 
left hand.  By rating decision in January 1996, a 10 percent 
evaluation was assigned for disability of the left hand.  

In March 1998, the veteran raised the additional issue of 
entitlement to service connection for a kidney disorder 
secondary to a skin disability; however, as this issue has 
not been developed or certified on appeal, and as it is not 
inextricably intertwined with the issues currently on appeal, 
it is referred to the RO for appropriate consideration.

In November 1998, the veteran filed a petition for 
extraordinary relief in the nature of mandamus.  By order of 
the Court on January 7, 1999, the veteran's motion for 
extraordinary relief in the nature of mandamus was denied.

The issues of entitlement to service connection for PTSD and 
whether a rating in excess of 10 percent is warranted for the 
service connected left hand disability on a schedular and 
extraschedular basis are the subject of the remand section of 
this decision.




FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam Era.

2.  Post service medical evidence shows that the veteran has 
been diagnosed with lichen simplex chronicus of the scrotum, 
post inflammatory pigmentation of the chest, tinea pedis and 
xerosis.

3.  The veteran has not been diagnosed with a skin disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's lichen simplex chronicus of the scrotum, post 
inflammatory pigmentation of the chest, tinea pedis or 
xerosis with his alleged exposure to herbicide agents used in 
Vietnam.

5.  The veteran's claim of service connection for a skin 
disorder secondary to exposure to herbicide agents is not 
plausible.

6.  There is no competent medical evidence that would 
establish a connection between pseudofolliculitis barbae, 
that was only manifest during service, and any current skin 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for a skin disability.

Factual background:

On the July 1970 entrance examination, the veteran's skin was 
clinically evaluated as normal.  

In August 1973, the veteran requested a shaving waiver.  A 
physical profile in early  August indicated that the veteran 
had pseudofolliculitis barbae and for one week he was 
permitted to grow a beard in the affected area of both sides 
of the mouth extending to the chin.  A second physical 
profile one week later indicates that the veteran had 
pseudofolliculitis barbae or chronic ingrown hair of the 
beard area of the face and neck.  It was noted that for two 
weeks face hair growth would be permitted over the affected 
area of the face to a maximum depth from the surface of 1/4 
inch.  

In September 1973, the veteran requested a shaving waiver.  
On examination, the veteran's face was described as healthy 
without evidence of infected follicles.  In January 1974, it 
was reported that there were no lesions and that it was OK 
for the veteran to shave.  A physical profile issued the same 
day noted pseudofolliculitis barbae.  No shaving was 
permitted.  The beard was to be kept neatly trimmed 1/4 inch 
from the face with scissors.  Another physical profile was 
signed in August 1974 due to pseudofolliculitis barbae.  

On the October 1974 separation examination, the veteran's 
skin was clinically evaluated as normal.  

The veteran's airman military record shows that the veteran 
departed for service in Vietnam on April 15, 1971, that he 
was assigned to 37 ARRSq in DaNang in Vietnam from April 16, 
1971, and that he was awarded the National Defense Service 
Medal and the Vietnam Service Medal.

In February 1993, the veteran submitted a statement 
indicating that a skin rash problem had started in Vietnam in 
1971 and had worsened over the years.  Evaluation was 
requested in accordance with the Agent Orange protocol

On VA skin examination in December 1994, there was 
lichenegiration of the scrotum, a macular area of 
pigmentation of the left upper chest, scaling of the feet, 
and xerosis of the arms, legs and back.  The diagnoses were 
lichen simplex chronicus of the scrotum, post inflammatory 
pigmentation of the left upper chest, tinea pedis, and 
xerosis.

Received in September 1994 were VA and private records to 
include the following.  A September 1988 report of 
examination for a health insurance plan.  On examination of 
the skin, no rash was found.  A May 1992 VA outpatient 
notation indicates that the veteran was treated for eczema of 
the back.  The veteran reported a history of lesions on the 
elbows and abdomen since 1970.  A February 1993 VA social 
work report indicates that the veteran reported that since 
separation from service, he had suffered greatly from a skin 
condition that worsened over the years and had spread from 
the ears to other parts of the body.  

The veteran testified in September 1995 that an episodic skin 
disability had first started on his ears.  In recent years, 
the condition had become permanent and affected the groin, 
back, chest and stomach.  

Analysis:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  [Emphasis added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; prostate cancer, subacute 
and acute peripheral neuropathy, porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  "For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves with two years of 
the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon review of the evidentiary record, although complete 
information regarding the veteran's overseas service is 
unavailable, the Board will accept for the adjudication of 
this issue, based upon the information in the veteran's 
Airman Military Record, that he served in Vietnam during the 
Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents, if he has a disease listed at 
38 C.F.R. § 3.309(e).  See McCartt v. West, No. 97-1831 (U.S. 
Vet. App. Feb. 8, 1999) ("neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. § 
3.309(e)").  The medical record indicates that the veteran 
has been diagnosed with lichen simplex chronicus of the 
scrotum, post inflammatory pigmentation of the chest, tinea 
pedis and xerosis.  These skin disabilities are not listed in 
the governing regulation.  Further, the Secretary of the VA 
formally announced in the Federal Register, on August 8, 
1996, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  
61 Fed.Reg. 41442-41449 (August 8, 1996).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
the skin disabilities that were diagnosed on VA examination 
in December 1994 are etiologically related to exposure to 
herbicide agents used in Vietnam.  Moreover, because the 
veteran does not have one of the diseases listed in the above 
regulation, even the presumption of exposure to Agent Orange 
or other herbicide is not available to him.  Without the 
benefit of presumptive service connection, he is obligated to 
submit an otherwise well-grounded claim.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The Board also notes that the veteran was treated on multiple 
occasions in service for pseudofolliculitis barbae.  He last 
received a physical profile relative to this disability in 
August 1974.  On the October 1974 separation examination, no 
disability of the skin was found.  There have been no 
complaints or diagnoses of pseudofolliculitis barbae since 
service.  The next medical evidence of a skin disability 
dates from the early 1990s.  A May 1992 VA outpatient 
notation indicated that the veteran was treated for eczema of 
the back.  

Thereafter, lichen simplex chronicus of the scrotum, post 
inflammatory pigmentation of the left upper chest, tinea 
pedis and xerosis were diagnosed in December 1994.  There is 
no competent medical evidence that would connect these 
disabilities, first manifest years after separation from 
service, with the veteran's service.  Moreover, the veteran's 
lay statements do not constitute competent evidence to link 
any current skin disability with service.  See Espiritu, 
supra.  Accordingly, the Board finds that the veteran has 
failed to advance a well grounded claim of service connection 
for a skin disability on a direct basis or secondary to 
exposure to herbicide agents.



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a skin disability secondary to 
exposure to herbicide agents is denied.


REMAND

The veteran contends that the RO erred by failing to grant an 
evaluation in excess of 10 percent for his service connected 
left hand disability.  

Upon review of the record, the Board notes that the veteran's 
claims folder was not made available to the examiner at the 
time of the most recent VA hand examination in June 1998.  
The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Court has also held 
that in cases concerning the rating of disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Following the gathering of all recent treatment records, the 
veteran should be afforded a VA hand examination that is 
compliant with Green and Massey.  

Also with regard to the claim for a higher evaluation for 
residuals of a laceration of the left hand, the veteran 
testified in September 1995 that that his left hand 
disability had grown worse over the years.  He related having 
loss of strength and an inability to grip work tools 
associated with the use of the left hand.  He indicated that 
he worked at the Brooklyn VA medical center as a tractor 
operator.  His left hand disability interfered with his 
ability to perform his employment duties while working on the 
grounds during which time he had to put a lot of pressure on 
the left hand when digging, planting, hoeing and raking.  The 
RO should therefore consider the veteran's entitlement to an 
extraschedular rating.

In March 1998, the veteran requested service connection for 
arthritis secondary to his service connected left hand 
disability.  As this issue is inextricably intertwined with 
the rating to be assigned to the service connected left hand 
disability, the RO must adjudicate this issue.

With regard to the claim of entitlement to service connection 
for PTSD, the veteran contends that the RO erred by failing 
to award service connection for PTSD that is the result of 
his military experiences in Vietnam. 

As the RO is probably aware, the criteria for the 
adjudication of service connection claims for PTSD have 
changed.  Under the criteria in effect prior to March 7, 
1997, the following regulations were in effect pertaining to 
PTSD.

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The proposed regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

In addition to establishing a well-grounded claim for PTSD, a 
veteran must establish as follows:  (1)  a current, clear 
medical diagnosis of PTSD; (2)  credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3)  medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by "credible 
supporting evidence".  On the other hand, if the veteran did 
engage in combat with the enemy, he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat is particularly significant in PTSD cases.  Case law 
provides that in making this determination, consideration 
must be given to the provisions of 38 U.S.C. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat ... [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his own sworn testimony that 
he had engaged in combat; the fact that it was reported that 
he was involved in a battle or campaign (the Court has held 
that this may be a relevant consideration); and the 
application of the benefit-of-the-doubt rule.  Thereafter, a 
direct finding must be made as to combat status.  See Gaines 
v. West, 11 Vet. App. (l998).

If it is not determined that the veteran was involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

In this case, the veteran's DD 214 shows that he had no 
foreign service.  His airman military record, however, shows 
that the veteran departed for Vietnam on April 15, 1971, that 
he was assigned as an administrative specialist from April 
16, 1971 with the 37 ARRSq at DaNang Air Field in Vietnam.  
It also shows that he received the National Defense Service 
Medal and the Vietnam Service Medal.  In a January 1995 
stressor statement, the veteran indicated that as a member of 
the 37th Rescue and Recovery Unit in Vietnam he was exposed 
to stressor events to include frequent rocket and mortar 
attacks, numerous airplane crashes and explosions, and that 
many squadron members were killed and wounded.  He indicated 
that he went on many search and rescue mission flights that 
he was not trained for.  Records now on file do not show that 
the veteran was entitled to receive any award or decoration 
denoting participation in combat with the enemy.  

The veteran's Airman Military Record does not indicate the 
termination date of the veteran's service in Vietnam.  
Therefore, the RO should contact the National Archives and 
Records Administration in St. Louis, Missouri and obtain the 
veteran's complete Official Military Personnel File to 
include orders of personnel actions such as promotions and 
awards/commendations, determine whether the veteran was 
awarded a presidential unit citation, or whether the Republic 
of Vietnam authorized an award for his unit.  

The RO should then provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of his providing this evidence should be made 
clear.  It must then be determined whether any of the 
veteran's putative stressors, if found to have been connected 
to combat, or if not, if any stressor is otherwise 
corroborated, contributed to the veteran's current PTSD 
symptoms.

If the veteran engaged in combat or if a stressor is 
otherwise confirmed, the veteran should then be afforded a 
thorough and contemporaneous VA psychiatric examination that 
takes into account the records of prior medical treatment.  
In this regard, all post service mental health care treatment 
records should be obtained. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all mental health care 
providers where he has received treatment 
since service, and all health care 
providers where he has received treatment 
for left hand disability in recent years.  
Thereafter, the RO should obtain legible 
copies of all records of treatment that 
have not already been obtained.  All 
records, once obtained, must be 
associated with the claims folder.

2.  Through the veteran's attorney, the 
RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, hometown or any 
other identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should contact the National 
Archives and Records Administration in 
St. Louis, Missouri and obtain the 
veteran's complete Official Military 
Personnel File (OMPF) to include orders 
of personnel actions, as well as complete 
information as to whether the veteran was 
awarded a presidential unit citation or 
whether the Republic of Vietnam 
authorized an award for the veteran's 
unit. 

4.  The RO should then make a 
determination on whether the veteran 
engaged in combat with the enemy during 
his duty in Vietnam, or if he was awarded 
a citation connoting combat.  If the 
answer is in the affirmative and his 
alleged stressors are related to such 
combat, the veteran's lay testimony 
regarding such claimed stressors must be 
accepted as conclusive as to their 
occurrence and the further development 
for corroborative evidence, requested 
below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

5.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then  review the file and 
prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors.  The Research Unit 
should provide a unit history for the 
time period in question for the veteran's 
unit(s) while he was in Vietnam.

6.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

7.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a verified stressor 
in service, he should be afforded a 
current VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from his military experiences 
in Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked to 
a specific corroborated stressor event 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.

8.  The veteran should be afforded a VA 
hand examination to determine the current 
nature and extent of his left hand 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include x-rays of 
the left hand.  The examiner should 
record all complaints and clinical 
findings pertaining to disability of the 
left hand and fingers.  

The examiner should specifically 
determine whether the left hand 
disability affects normal excursion, 
strength, speed, coordination or 
endurance.  In so doing, the examiner 
should consider functional loss with 
respect to all these elements.  He should 
also consider functional loss due to 
deformity or other pathology, pain, 
excess fatigability and weakness.  

After considering these factors, the 
examiner should note whether the left 
fifth finger disability is (1) more 
closely analogous to amputation of this 
finger with metacarpal resection (more 
than one-half of bone lost); or (2) more 
closely analogous to amputation without 
metacarpal resection at proximal 
interphalangeal joint or proximal 
thereto.  

The examiner should also note whether 
there is any neurological abnormality 
referable to the service connected hand 
disability.  If so, the nerve affected, 
all manifestations and the severity 
thereof should be discussed.  If there is 
no nerve involvement, the examiner should 
note whether the veteran's decreased grip 
strength may be considered as analogous 
to incomplete paralysis of the radial or 
other nerve affecting the hand.  If so, 
the examiner should classify such 
equivalent disability as mild, moderate 
or severe.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case which should 
include the provisions of 38 C.F.R. 
§ 3.655 in the event that the veteran 
fails to appear for a scheduled 
examination for his left hand (the RO 
should also include in the claims folder 
a copy of the letter(s) scheduling the 
veteran for an examination and notifying 
him of the consequences for failure to 
appear for an examination).  They should 
then be afforded a reasonable opportunity 
to respond.  

10.  The RO should inform the veteran 
that it will formally address the issue 
of service connection for arthritis of 
the left hand.  The veteran should be 
provided with the opportunity to submit 
evidence and argument on this issue.  If 
the decision is adverse to the veteran 
and, if a timely appeal is perfected 
therefrom, this issue should be returned 
to the Board for consideration.

11.  The RO should determine the rating 
to be assigned for residuals of a 
laceration of the left hand and also 
consider whether referral to the Under 
Secretary for Benefits (formerly the 
Chief Benefits Director), or the Director 
of Compensation and Pension Service for 
consideration of an extraschedular rating 
pursuant to the provisions of 38 C.F.R. 
§§ 3.321(b)(1) is in order.  If any issue 
is resolved in an unfavorable fashion to 
the veteran, it should be addressed in a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

